DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.  Applicant’s arguments, see Remarks, filed 02/04/2022, with respect to the double patenting rejection of claims 1-9 have been fully considered and are persuasive due to filing of a terminal disclaimer.  The double patenting rejection of claims 1-20 have been withdrawn. 

Terminal Disclaimer
3.  The terminal disclaimer filed on 02/045/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10805338 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.  This action is in response to the Amendments/Remarks filed on 02/04/2022. Claims 1-20 are pending and allowed.

Reasons for Allowance

5. The following is an Examiner’s statement of reasons for allowance: The technical features found in parent patent no. 10805338 to include capturing, by the device, contextual traffic data from the sequence of packets sent by the client, the contextual traffic data including one or more of the unencrypted packets sent by the client sequentially before and after the encrypted request packet are included in instant independent claims 1, 10, and 19.  The dependent claims that further limit independent claims 1, 10, and 19 are likewise allowable by virtue of their dependency.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/WILLIAM B JONES/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491